NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAJWINDER SINGH,                                No.    18-70064

                Petitioner,                     Agency No. A099-857-409

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Rajwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reconsider or reopen, Mohammed v. Gonzales, 400 F.3d 785,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reconsider

where Singh failed to identify any error of fact or law in the BIA’s prior order. See

8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must specify errors of fact or law

in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir. 2004) (discussing

the standard for a motion to reconsider).

      In construing Singh’s motion as a motion to reopen, the BIA did not abuse

its discretion in denying it where Singh failed to demonstrate that the new evidence

he submitted would likely have changed the outcome of his case. See Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (“Aliens who seek to remand or

reopen proceedings to pursue relief bear a ‘heavy burden’ of proving that, if

proceedings were reopened, the new evidence would likely change the result in the

case.” (citation omitted)).

      We reject Singh’s contention that the BIA failed to construe his motion to

reconsider as a motion to reopen.

      PETITION FOR REVIEW DENIED.




                                            2                                   18-70064